Judgment unanimously affirmed, with costs. Appellants’ proposed finding No. 8, found by the trial court at folio 206, that defendant Berman-Rathe Corporation abandoned the work on August 1, 1929, is reversed, and in its place this court makes the following finding: “ 8. Defendant Berman-Rathe Corporation had not abandoned the work on August 1, 1929, and had not abandoned it until after the liens had been filed.” The trial court’s finding in this respect must have been inadvertently made, for it is without support in the record. Conclusion of law 2, at folios 227, 228, proposed by appellants and found by the trial court, also is reversed as not being warranted by the findings. Present — Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ.